 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11   MICHAEL KOMPANI,                             Case No. 8:19-cv-01430 JLS (JDEx)
12                           Plaintiff,           ORDER DISMISSING ACTION
                                                  WITH PREJUDICE
13   v.
14   LIFE INSURANCE COMPANY OF
     NORTH AMERICA,
15
                             Defendant.
16
17
18
19            Having considered the parties’ stipulation, and good cause appearing, IT IS
20   HEREBY ORDERED that this action is dismissed as to all parties, in its entirety,
21   with prejudice, and each party is to bear their own attorneys’ fees and costs.
22
23
     DATED: 11/12/2019                        JOSEPHINE L. STATON
                                             ____________________________________
24
                                             Hon. Josephine L. Staton
25                                           United States District Judge
26
27
28
     LA #4837-1368-5931 v1                     -1-                CASE NO. 8:19-cv-01430 JLS (JDEx)
